Detailed Action

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE

2.	The following is an examiner’s statement of reasons for allowance: the claim limitations of “…wherein said platform has a top surface, a bottom surface and a perimeter surface extending therebetween, said perimeter surface having a front side, a back side, a first lateral side and a second lateral side, each of said drink aperture, said tool aperture, said hook apertures and said storage holes extending through said top and bottom surfaces; wherein said drink aperture is positioned closer to said back side than said front side of said perimeter surface, said drink aperture being positioned closer to said second lateral side than said first lateral side of said perimeter surface, said tool aperture being positioned between said drink aperture and said second lateral side of said perimeter surface, said tool aperture being elongated between said front and back sides of said perimeter surface wherein said tool aperture is configured to accommodate handles of the pliers having said handles abutting a bounding surface of said tool aperture thereby inhibiting the pliers from falling through said tool aperture, each of said hook apertures beige positioned between said tool aperture and said second lateral side of said perimeter surface, said hook apertures being spaced apart from each other and being distributed 
positioned adjacent to a respective one of said first and second lateral sides of said perimeter surface; a plurality of beams, each of said beams being coupled to said bottom surface of said platform, each of said beams extending between said front and back sides of said perimeter surface of said platform, said beams being spaced apart from each other and being distributed between said first and second lateral sides of said perimeter surface; and wherein said locking unit comprises; a member extending between each of said legs, said member being centrally positioned between said top and bottom ends of said legs; and a support having a pair of second arms each angling outwardly away from a first arm such that said support has a Y shape, said first arm having a distal end with respect to said second arms, each of said second arms having a distal end with respect to said first arm, said distal end of each of said second arms being pivotally coupled to said member having said first arm being directed away from said
support…” in claim 8 and the claim limitations of “…a set of first retainers, each of said first retainers being coupled to said first lateral side of said perimeter surface of said platform, each of said first retainers having a curved portion extending away from said first lateral side, said first retainers being spaced apart from each other and being distributed along said first lateral side, said first portion of a respective one of said grapples being extendable through said curved portion of each of said first retainers having said rail space in said respective grapple being spaced rearwardly from said back side of said perimeter surface; a set of second retainers, each of said second retainers being coupled to said second lateral side of said perimeter surface of said platform, each of said second retainers having a curved portion extending away from said second

respective grapple being spaced rearwardly from said back side of said perimeter surface; a pair of logs, each of said legs being pivotally coupled to said platform, each of said legs extending downwardly from said platform when said legs are positioned in a deployed position wherein each of said legs are configured to abut horizontal pier rails thereby retaining said platform in the horizontal orientation, each of said legs resting against said platform when said legs are positioned in a stored position, each of said legs having a top end, a bottom end and a rear surface extending therebetween, said top end of each of said legs being pivotally coupled to said bottom surface of said platform, said rear surface extending downwardly from said bottom surface of said platform when said legs are positioned in said deployed position wherein said rear surface of each of said legs is configured to abut the horizontal pier rails, said top end of each of said legs being positioned closer to said back side than said front side of said perimeter surface of said platform, each of said legs being positioned adjacent to a respective one of said first and second lateral sides of said perimeter surface; a plurality of beams, each of said bears being coupled to said bottom surface of said platform, each of said beams extending between said front and back sides of said perimeter surface of said platform, said beams being spaced apart from each other and being distributed between said first and second lateral sides of said perimeter surface; a locking unit being pivotally coupled between each of said legs and said platform, said locking unit being positionable in a locked position when said legs are positioned in said deployed position, said locking unit retaining each of said legs in said deployed position when said locking unit is positioned in said locked position thereby facilitating said locking unit to 
said legs, each of said shaft and said support being lying against said bottom surface of said platform when said legs are positioned in said stored position; and a tube being slidably positioned around said shaft, said tube covering an intersection between said shaft and said support when said legs are positioned in said deployed position for retaining said legs in said deployed position, said tube being displaced from said intersection between said shaft and said support thereby facilitating said support and said shaft to be folded to lie against said bottom surface of said platform…” in claim 14 are all not found in combination in the prior art of record.


3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890. The examiner can normally be reached Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643